DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Application
Claims 1-4 and 14-17 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 03/24/2022 are acknowledged.  Claims under consideration in the instant office action are claims 1-4 and 14-17.
 Applicants' arguments, filed 03/24/2022, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a composition comprising a compound of Formula (I-C) or (I-D).
The closest prior art found, Da Silva Arnaut Moreira is drawn towards compositions comprising atropisomers of sulfonated chlorins and bacteriochlorins, such as Luzitin-F2Met (i.e. 5.10, 15,20-tetrakis(2,6-fluoro-3-N-methylsulfamoylphenyl)bacteriochlorin), which reads on the instantly elected compound of α, α, α, α-5, 10, 15,20-tetrakis(N­methyl-2,6-difluoro-3-(methylsulfamoyl)phenyl)bacteriochlorin) (see abstract; pg. 21, lines 25-30).  Da Silva Arnaut Moreira teaches such compositions further comprising a pharmaceutically acceptable carrier, and wherein such compositions can be used to treat skin cancer and urological disorders such as condyloma virus (pg. 14, lines 12-20; pg. 19, lines 19-25).  Da Silva Arnaut Moreira teaches that sulfonated chlorins and bacterioclorins designed for the photodynamic therapy (PDT) (pg. 1, lines 4-7).
However, Da Silva Arnaut Moreira does not teach a composition comprising atropisomers of Formula (I-C), (I-D), (III-C), (III-D) wherein the relative amount of said atropisomers or their pharmaceutically acceptable salts is more than 70% of the total of atropisomers in the referred pharmaceutical composition.
Thus, there would be no reason one skilled in the art at the time the invention was made would formulate a composition comprising a compound of Formula (I-C) or (I-D) based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 14-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629